 

ASSET PURCHASE AGREEMENT

BETWEEN

GREEN MOUNTAIN COFFEE, INC.

AND

FRONTIER COOPERATIVE HERBS






June 5, 2001



1. Definition of Certain Terms         1

2. Purchase and Sale of Assets        1

2.1 Purchase and Sale           1

2.2 Excluded Assets 2

2.3 Assumed Liabilities 2

2.4 Retained Liabilities 3

2.5 Purchase Price 3

2.6 Returned Inventories 3

2.7 Allocation of Purchase Price 3

3. Closing 3

4. Representations and Warranties of Seller 4

4.1 Organizational Status 4

4.2 Financial Statements 4

4.3 Absence of Undisclosed Liabilities 4

4.4 Absence of Certain Events 4

4.5 Assets Necessary To Business 6

4.6 Authority; Consents; Enforcement: Noncontravention; Noncompetes 6

4.7 Books and Records 7

4.8 Compliance With Legal Requirements; Governmental Authorizations 7

4.9 Condition and Sufficiency of Assets 9

4.10 Contracts 9

4.11 Customers of Seller; Conditions Affecting Seller 9

4.12 Intellectual Property 10

4.13 Inventories 11

4.14 Litigation; Orders 11

4.15 No Agent or Broker 12

4.16 Notices of Violation 12

4.17 Personal Property 12

4.18 Products 12

4.19 Similar Business Ownership 12

4.20 Solvency 13

4.21 Status of Contracts 13

4.22 Subsidiaries and Investments 13

4.23 Tax Clearance 14

4.24 Title to Properties 14

4.25 Completeness of Statement; Effect of Representations and Warranties 14

5. Representations and Warranties of Buyer 14

5.1 Corporate Status 14

5.2 Authority; Consents; Enforcement; Noncontravention; Noncompetes 14

5.3 No Agent or Broker 15

5.4 No Rights to Other Assets 15

5.5 Completeness of Statements; Effect of Representations and Warranties 15

6. Covenants of the Parties 16

6.1 Transition of the Business 16

6.2 Wild Oats Business 16

6.3 Employment of Business's Employees 16

6.4 Further Assurances 16

6.5 Insurance 17

6.6 Filing of Taxes; Payment 17

6.7 Sales and Other State Taxes 17

6.8 Use of Names 17

6.9 Use of Urbana Facility 18

7. Conditions Precedent to Buyer's Obligation to Close 18

7.1 Accuracy of Representations 18

7.2 Seller Performance 18

7.3 Consents 18

7.4 Other Documents 18

7.5 No Proceedings 18

7.6 No Prohibition 19

8. Conditions Precedent to Seller's Obligation to Close 19

8.1 Accuracy of Representations 19

8.2 Buyer's Performance 19

8.3 Consents 19

8.4 Other Documents 19

8.5 No Proceedings 19

9. Deliveries and Actions To Be Taken At Closing 20

9.1 Deliveries by Seller 20

9.2 Deliveries by Buyer 20

9.3 License Agreement 21

9.4 Seller's Noncompetition Agreement 21

9.5 Letter Agreement 21

10. Indemnification; Remedies 21

10.1 Survival; Right to Indemnification 21

10.2 Indemnification and Payment of Damages By Seller 22

10.3 Indemnification By Buyer 22

10.4 Time Limitations 22

10.5 Indemnity Claims 23

10.6 Limitations on Indemnification by Seller 24

10.7 Adjustments for Insurance Proceeds 25

10.8 Sole and Exclusive Remedy 25

11. Miscellaneous Provisions 25

11.1 Amendment; Waiver 25

11.2 Limited Assignment; Binding Effect 25

11.3 Confidentiality of Certain Information 25

11.4 Construction and Interpretation of Agreement 26

11.5 Counterparts 27

11.6 Cumulative Remedies; Specific Performance 27

11.7 Entire Agreement 27

11.8 Exclusive Forum 27

11.9 Exhibits and Schedules 27

11.10 Expenses 27

11.11 Further Assurances 28

11.12 Governing Law 28

11.13 No Public Announcement 28

11.14 No Third Party Beneficiaries 28

11.15 Notices 28

11.16 Recovery of Expenses by Prevailing Party 29

11.17 Severability of Provisions 29

11.18 Time of Essence 29

 

EXHIBITS

Description Exhibit



Assumption Agreement A

Purchase Price Allocation B

Sales and Other Taxes C

Seller's Authority Certificate D

Seller's Compliance Certificate E

Bill of Sale and Assignment Agreement F

Buyer's Authority Certificate G

Buyer's Compliance Certificate H

License Agreement I

Seller's Noncompetition Agreement J

Letter Agreement K



SCHEDULES

Description Schedule



Assumed Contracts 2.1(c)

Prepaid Expenses 2.1(i)

Excluded Assets 2.2

Customer Commitments 2.3(a)

Organizational Status and Qualification 4.1

Accounting Principles 4.2

Absence of Undisclosed Liabilities 4.3

Absence of Certain Events 4.4

Seller's Consents 4.6(b)

Noncontravention of Governing Documents and Agreements 4.6(d)

Compliance with Legal Requirements 4.8(a)

Governmental Authorizations 4.8(b)

Condition and Sufficiency of Assets 4.9

Contracts 4.10

Customers of Seller 4.11

Intellectual Property Licenses 4.12(b)

Marks 4.12(d)

Inventory 4.13

Litigation 4.14

Personal Property 4.17

Product Warranty 4.18(a)

Similar Business Ownership 4.19

Status of Contracts and Leases 4.21

Subsidiaries and Investments 4.22

Tax Clearance 4.23

Title to Properties 4.24

Buyer's Consent 5.2(b)

ASSET PURCHASE AGREEMENT



This Asset Purchase Agreement

dated June 5, 2001 is between Green Mountain Coffee, Inc. ("Buyer"), a Delaware
corporation, and Frontier Cooperative Herbs ("Seller"), an Iowa cooperative
association.





Recitals:



A.

Seller is engaged in the manufacture and distribution of natural food products,
including coffee and coffee related products.





B.

Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all
of the assets owned or used by Seller in the conduct of the coffee related
segment of Seller's business, for the consideration and upon the other terms and
conditions set forth in this Agreement. Such coffee related segment of Seller's
business shall be referred to as the "Business"





Agreement:



Now, Therefore,

the parties hereby agree as follows:





1. Definition of Certain Terms. In addition to the terms defined in this
Agreement, certain other terms used in this Agreement are defined in the
Appendix of Defined Terms attached hereto, and, when used herein, shall have the
meaning set forth in the Appendix.



2. Purchase and Sale of Assets.



2.1 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement and upon the mutual execution and delivery of this Agreement by Buyer
and Seller at the Closing on the Closing Date, Seller shall sell to Buyer, and
Buyer shall purchase from Seller, free and clear of all Encumbrances, all of
Seller's right, title and interest in and to the Business and the following
assets of Seller (the "Acquisition Assets"), whether tangible or intangible, of
every kind and description, as set forth in this Section 2.1:



(a) Personal Property

. All machinery, equipment, fixtures, tools, supplies, spare parts, furniture,
and all other tangible personal property and assets owned or leased by Seller
and used in or related to the Business as identified on Schedule 4.17 of the
disclosure schedules (the "Schedules") ("Personal Property").





(b) Inventories

. All inventories of raw materials, work-in-process and finished goods of the
Business, wherever located, including inventories located in or about Seller's
facilities, at Seller's vendors, in transit to Seller's facilities, at Seller's
customers or in transit to any customer of Seller, provided that title has not
passed to such customer of Seller ("Inventories").





(c) Contracts

. All the interest (including all rights, benefits, duties and obligations) that
Seller possesses and has the right to transfer in all written or oral contracts,
agreements, indentures, warranties, conditional sales contracts, futures
contracts, commodities contracts, licenses, franchises, commitments or other
arrangements or agreements and understandings, as identified on Schedule 2.1(c),
which relate to the Business or the other Acquisition Assets, and all
outstanding offers or solicitations to enter into any of the foregoing
("Contracts").





(d) Data and Records

. All operating data and records of Seller related to the Business or the other
Acquisition Assets in either original form or copies, as appropriate, including
customer lists and records, supplier agreements, rebate details, general
commercial information, referral sources, research and development reports and
records, production reports and records, equipment logs, operating guides and
manuals, financial, accounting records, correspondence and other similar
documents and records ("Data and Records").





(e) Goodwill

. The going concern value and goodwill of the Business.





(f) Governmental Authorizations

. All Governmental Authorizations owned, held or utilized by Seller in
connection with the ownership of the Acquisition Assets and the operation of the
Business, and all pending applications therefor, in each case to the extent
transferrable to Buyer, as identified on Schedule 4.8(b).





(g) Insurance Proceeds.

All insurance proceeds arising in connection with damage or loss to any
Acquisition Assets occurring prior to the Closing Date, to the extent not
expended for the repair or restoration of the Acquisition Assets ("Insurance
Proceeds").





(h) Intellectual Property

. All of the intangible and intellectual property relating to the Business which
Seller possesses and has the right to transfer, including all Marks, whether
registered or unregistered, and Trade Secrets, including all applications for
registration thereof.





(i) Prepaid Expenses

. All prepaid expenses relating to the Acquisition Assets, including those
listed on Schedule 2.1(i) ("Prepaid Expenses").





2.2 Excluded Assets. Notwithstanding the identification of the Acquisition
Assets in Section 2.1, the Acquisition Assets shall not include (a) any cash,
(b) accounts receivable, (c) the alarm and security system which is a fixture at
Seller's Facility, (d) coffee accessories, including coffee filters and other
products manufactured by third-parties, and (e) those specific items identified
on Schedule 2.2.



2.3 Assumed Liabilities. At the Closing, Buyer shall deliver to Seller an
undertaking and assumption, in the form of Exhibit A (the "Assumption
Agreement"), pursuant to which Buyer shall assume and agree to discharge only
the following specifically enumerated obligations and Liabilities of Seller (the
"Assumed Liabilities"):



(a) Customer Commitments.

All Liabilities to Seller's customers or clients under purchase orders for
products or services not delivered, purchased or otherwise completed on the
Closing Date (including rebates and patronage dividend amounts relating to
future purchases or sales) as described on Schedule 2.3(a).





(b) Contract Liabilities.

All Liabilities of Seller arising after the Closing Date (other than any
Liability for, or resulting from, any breach or default thereunder which
occurred prior to the Closing) under the Contracts identified on Schedule
2.1(c).





2.4 Retained Liabilities. Except Assumed Liabilities, Buyer shall not assume,
and Seller shall remain solely responsible for and shall retain, pay, perform
and discharge, any and all other

Liabilities of Seller, whether known, unknown, contingent, executory, fixed or
otherwise (the "Retained Liabilities").



2.5 Purchase Price. The purchase price shall be $2,440,000 ("Purchase Price").
The Purchase Price shall be paid by Buyer at the Closing by wire transfer to an
account designated by Seller at least two Business Days prior to Closing.



2.6 Returned Inventories. If any customer of Seller returns to Buyer any
products sold such customer by Seller, Buyer shall (a) refund to such customer
the purchase price of the products or (b) give the customer credit for the
purchase price of such products against future purchases from Buyer. In any of
such cases, Seller shall pay Buyer the excess of (1) the amount of such refund
or credit over (2) the balance of the Basket by delivery of immediately
available funds to an account designated by Buyer, or if Buyer elects, by
certified check payable to Buyer.



2.7 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Acquisition Assets as specified in Exhibit B hereto. After the Closing, the
parties agree to make consistent use of the allocation, fair market values and
useful lives specified in Exhibit B for all Tax purposes and in any and all
filings, declarations and reports with the IRS in respect thereof, including
without limitation, the reports required to be filed under section 1060 of the
IRC, if applicable, it being understood that Buyer shall prepare and deliver IRS
Form 8594 to Seller within 45 days after the Closing Date if such form is
required to be filed with the IRS. In any Proceeding related to the
determination of any Tax, no party hereto shall contend or represent that such
allocation is not correct.



3. Closing. Consummation of the purchase and sale of the Acquisition Assets as
contemplated in this Agreement (the "Closing") shall take place in either
Burlington or Waterbury, Vermont at 9:00 a.m. (local time), or at such other
time as the parties may mutually agree upon, on the "Closing Date", which shall
be the later of (a) June 5, 2001 or (b) such date as the parties may mutually
agree upon. The Closing shall be effective as of the close of business on the
last Business Day preceding the Closing Date (the "Effective Date").



4. Representations and Warranties of Seller . Seller hereby represents and
warrants to Buyer as follows:



4.1 Organizational Status. Seller is a cooperative association duly organized,
validly existing and in good standing under the laws of the State of Iowa.
Seller has, and at all times has had, full corporate or other applicable power
and authority to own and lease the Acquisition Assets as such properties are now
owned and leased and to conduct the Business as and where such business has and
is now being conducted. Set forth on Schedule 4.1 are true and complete copies
of the Organizational Documents of Seller, as amended through the date hereof.
Neither the nature of the business of Seller, nor the character and location of
the properties owned or leased by Seller, makes its qualification as a foreign
corporation necessary under the laws of any jurisdiction, except as set forth on
Schedule 4.1, and except where the failure to be so qualified would not have any
Adverse Effect.



4.2 Financial Statements. Schedule 4.2 includes the following financial
statements of the Business (the "Business Financial Statements"): unaudited
statements of income of the Business for the years ended June 30, 1999 and 2000
and the 10 periods ended April 30, 2001. Buyer acknowledges that the Business
Financial Statements reflect amounts related to Seller's tea business and sale
of coffee accessories, including coffee filters and other products manufactured
by third-parties, none of which are part of the Acquisition Assets or the
Business. The Business Financial Statements fairly present the results of
operations of the Business for the periods referred to in the Business Financial
Statements and, in each instance, have been prepared for Seller's management
purposes on a basis consistent with preceding periods. The Business Financial
Statements have been prepared from and are in accordance with the books and
records of Seller and the Business.



4.3 Absence of Undisclosed Liabilities. Since April 30, 2001, except as shown on
Schedule 4.3, Seller has not incurred or become subject to any material
Liability, other than Liabilities incurred in the Ordinary Course of Business,
all of which have been paid in full in the Ordinary Course of Business or are
reflected on Seller's regular books of account on the date hereof and none of
which is inconsistent with (a) the representations, warranties and covenants of
Seller contained herein or (b) any other provisions of this Agreement.



4.4 Absence of Certain Events. Except as set forth on Schedule  4.4, since April
30, 2001 with respect to the Business and the Acquisition Assets, Seller has
not:



(a) Adverse Effect.

Suffered an Adverse Effect.





(b) Agreement Termination or Amendment.

Terminated or amended or, to the Best Knowledge of Seller, suffered the
termination or amendment of any material contract, lease, agreement, license or
other instrument to which it is or was a party, other than any of such actions
which occur in the Ordinary Course of Business or which do not have an Adverse
Effect.





(c) Casualty Losses.

To the Best Knowledge of Seller, suffered any casualty, damage, destruction or
loss to any of its properties not covered by insurance in excess of $5,000 for
any one event or in excess of $25,000 in the aggregate.





(d) Change in Accounting Principles.

Made any change in accounting principles, methods or practices.





(e) Change in Business.

Other than entering a letter of intent and this Agreement with Buyer, made any
change in the Business or the manner of conducting the Business, other than
changes in the Ordinary Course of Business, none of which has, and which in the
aggregate have not had, an Adverse Effect.





(f) Disposal of Assets.

Disposed of any of its assets or properties other than in the Ordinary Course of
Business.





(g) Encumbrances.  

Subjected any of the Acquisition Assets to any Encumbrances or to any other
similar charge of any nature whatsoever.





(h) Material Transactions.

Entered into any material transactions other than in the Ordinary Course of
Business.





(i) New Agreements.

Entered into any agreement, contract, lease or license (or series of related
agreements, contracts, leases or licenses) other than purchase orders entered
into in the Ordinary Course of Business, which either involve more than $10,000
or were made outside the Ordinary Course of Business.





(j) Waivers and Write-Offs.

Waived or released any debts, claims or rights of value or suffered any
extraordinary loss or written down the value of any inventories or other assets
or written down or off any receivable in excess of $5,000 for any one event or
in excess of $25,000 in the aggregate.





(k) Other Events.

Been a party to any other occurrence, event, incident, action, failure to act or
transaction outside the Ordinary Course of Business involving Seller other than
entering into the letter of intent with Buyer.





(l) Other Agreements.

Entered into any agreement or commitment (whether or not in writing) to do any
of the above.





and Seller has:



(m) Preserve Business.

Used its Best Efforts to (1) preserve the Business of Seller; and (2) preserve
the goodwill of Seller's customers and others having business relationships with
Seller; and



(n) Operated in the Ordinary Course.

Continued the Business and maintained its operations and equipment, books of
account, records and files in the Ordinary Course of Business.





4.5 Assets Necessary To Business. Seller has all required and proper permits and
licenses, including franchises and any other similar documents constituting a
material entitlement or otherwise material to the operation of the Business
(collectively, the "Permits").



4.6 Authority; Consents; Enforcement: Noncontravention; Noncompetes.



(a) Authority.

Seller has the power and authority to execute, deliver and perform this
Agreement and all other agreements, certificates or documents contemplated
hereby ("Seller Ancillary Documents") and has taken all actions required to
authorize, execute, deliver and perform this Agreement and the Seller Ancillary
Documents. Seller's officers have full power, authority and capacity to execute,
deliver and perform this Agreement and the Seller Ancillary Documents.





(b) Consents.

Except as set forth on Schedule 4.6(b), no consent, approval, action or
authorization of any third party, including any Governmental Authorization or
application to, or other notice or filing with, any Governmental Body, is
required for the execution, delivery or performance of this Agreement or the
Seller Ancillary Documents by Seller ("Seller's Consents").





(c) Enforcement.

This Agreement and the Seller Ancillary Documents have been duly executed and
delivered by Seller and constitute the legal, valid and binding obligations of
Seller, enforceable in accordance with their terms.





(d) Noncontravention.

The execution and delivery of this Agreement and the Seller Ancillary Documents
by Seller does not violate any provision of the Organizational Documents of
Seller and will not result in a breach or violation or default under any Order
which Seller is subject or result in a breach by Seller under any material
contract or obligation to which it is bound. Except as set forth on Schedule
4.6(d), neither the execution and the delivery of this Agreement and the Seller
Ancillary Documents, nor compliance with, or fulfillment of, the terms,
conditions and provisions hereof or thereof, will (1) violate any Legal
Requirement of Seller; (2) materially conflict with, result in a material breach
of, constitute a material default under, any Contract or Order to which Seller
is a party relating to the Business or the Acquisition Assets; (3) create in any
party the right to accelerate, terminate, modify or cancel, any Contract to
which Seller is a party relating to the Business or the Acquisition Assets; (4)
accelerate any Liability of Seller or the Business; (5) result in the imposition
of or creation of any Encumbrance upon or with respect to any of the Acquisition
Assets; (6) require any notice under any Contract or Order to which Seller is a
party or by which it is bound relating to the Business or the Acquisition Assets
or to which any of the Acquisition Assets are subject; or (7) to the Best
Knowledge of Seller, require the approval, consent, authorization or act of, or
the making by, Seller of any declaration, filing or registration with, any
Person.





(e) Restriction on Competition.

Seller is not a party to or subject to any contract, arrangement or commitment
containing covenants by Seller prohibiting or restricting competition in the
Business or restricting the customers from whom, or the area in which, Seller
may solicit or conduct business.





4.7 Books and Records. Prior to the execution of this Agreement, Seller made
available to Buyer for its examination the books of account and records of the
Business ("Books and Records"). The Books and Records are true and complete in
all material respects and have been prepared in the usual and customary manner
in accordance with reasonable commercial practices for cooperative associations
engaged in businesses similar to Seller, including the maintenance of an
adequate system of internal controls. No changes or additions to the Books and
Records of Seller have been made from the date such Books and Records were first
made available to Buyer and, to the Best Knowledge of Seller, nothing which
should be set forth in said Books and Records, if prepared in the usual and
customary manner of Seller, has occurred from the date such Books and Records
were first made available to Buyer, except for such changes, additions or events
which have been made or have occurred, as the case may be, in the Ordinary
Course of Business.



4.8 Compliance With Legal Requirements; Governmental Authorizations.



(a) Compliance With Legal Requirements.

To the Best Knowledge of Seller, and except as set forth on Schedule 4.8(a),
with respect to the Business:





(1)

Seller is, and, at all times since its inception has been, in full compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of the Business or the ownership or use of any of the Acquisition
Assets;





(2)

no event has occurred, nor does any circumstance exist, that (with or without
notice or lapse of time) (A) may constitute or result in a violation by Seller
of, or a failure on the part of Seller to comply with, any Legal Requirement; or
(B) may give rise to any obligation on the part of Seller to undertake or to
bear all or any portion of the cost of, any remedial action of any nature; and





(3)

Seller has not received, at any time since its inception, any notice or other
communication (whether oral or written) from any Person regarding (A) any
actual, alleged, possible or potential violation of, or failure to comply with,
any Legal Requirement; or (B) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.





The failure of Seller to comply with any Legal Requirement will not have an
Adverse Effect on Buyer.



(b) Governmental Authorizations.

Schedule 4.8(b) contains a complete and accurate list of each Governmental
Authorization that is held by Seller that relates to the Business or to any of
the assets owned or used by Seller in the Business. Each Governmental
Authorization listed or required to be listed on Schedule 4.8(b) is valid and in
full force and effect except where the failure to do so would not have an
Adverse Effect. Schedule 4.8(b) also sets forth the name of any third party from
whom consent must be obtained in order to effect a transfer to Buyer of the
Permits to be acquired as a result of the transactions contemplated herein; and,
except as set forth on Schedule 4.8(b), Seller has obtained all such consents
except where the failure to be so valid and in force and effect would not have
an Adverse Effect. To the Best Knowledge of Seller, and except as set forth on
Schedule 4.8(b):





(1)

Seller is, and at all times since its inception has been, in compliance with all
of the terms and requirements of each Governmental Authorization identified or
required to be identified on Schedule 4.8(b);





(2)

no event has occurred, nor does any circumstance exist, that may (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed on Schedule 4.8(b);
or (B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed on Schedule 4.8(b);





(3)

Seller has not received, at any time since its inception, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization; or (B) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and





(4)

all applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed on Schedule 4.8(b) have been duly
filed on a timely basis with the appropriate Governmental Bodies and all other
filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies.





To the Best Knowledge of Seller and except as set forth on Schedule 4.8(b), the
Governmental Authorizations listed on Schedule 4.8(b) collectively constitute
all of the Governmental Authorizations necessary to permit Seller to lawfully
conduct and operate the Business in the manner it is currently conducted and
operated and to permit Seller to own and use the Acquisition Assets in the
manner in which it currently owns and uses the Acquisition Assets, to the Best
Knowledge of Seller, and there will not be an Adverse Effect in the Governmental
Authorizations as a result of the consummation of the transactions contemplated
herein, nor to the Best Knowledge of Seller, will there be any Adverse Effect on
Buyer for any failure of Seller to have any Governmental Authorization in full
force and effect.



4.9 Condition and Sufficiency of Assets. Except as disclosed on Schedule 4.9,
the tangible Acquisition Assets are structurally sound, are free from material
defects (patent and latent) and have been maintained in accordance with the
manufacturer's recommendations or normal industry practice. Except as disclosed
on Schedule 4.9, to the Best Knowledge of Seller, the tangible Acquisition
Assets are in good operating condition and repair (subject to normal wear and
tear) and are suitable for the purposes for which they are presently used and
presently proposed to be used and none of the tangible Acquisition Assets are in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost.



4.10 Contracts. Schedule 4.10 contains a list of each contract to which Seller
is a party with respect the Business and the Acquisition Assets, except for (a)
sales or purchase orders entered into in the Ordinary Course of Business; (b)
contracts involving Seller's receipt or payment of less than $10,000 in any
12-month period; and (c) contracts cancelable without penalty or payment upon no
more than 30 days notice. Seller has furnished Buyer with a true and complete
copy of each written contract listed on Schedule 4.10. To the Best Knowledge of
Seller, each such Contract set forth on Schedule 2.1(c) is legal, valid,
binding, enforceable and in full force and effect and shall, as to Buyer,
continue to be legal, valid, binding, enforceable and in full force and effect
on identical terms following the Closing. To the Best Knowledge of Seller, no
party to any such Contract set forth on Schedule 2.1(c) is in breach or default
and no event has occurred which with notice or lapse of time would constitute a
breach or default, or permit termination, modification or acceleration, under
the Contract and no party has repudiated any provision of any Contract set forth
on Schedule 2.1(c). Except as set forth on Schedule 2.1(c), all of the Contracts
which are set forth on Schedule 2.1(c) are assignable by Seller to Buyer and
such assignment may be made without the consent of any other party to the
Contract and will not result in a breach, violation or default under any such
Contract, except as set forth on Schedule 2.1(c).



4.11 Customers of Seller; Conditions Affecting Seller. Schedule 4.11 sets forth
the 30 largest customers of the Business by dollar value of aggregate purchases
from Seller for Business related products and services over the 43 months ended
January 31, 2001. To the Best Knowledge of Seller, except as set forth on
Schedule 4.11, none of the customers identified on Schedule 4.11 have terminated
their relationship with Seller or otherwise ceased doing business with Seller or
otherwise indicated to Seller that the amount of revenue or gross margin
accounted for by such customer is likely to be materially less after the date
hereof than the amount reflected for such customers on Schedule 4.11. Except as
set forth on Schedule 4.11, to the Best Knowledge of Seller, Seller has no
reason to anticipate that the amount of revenue or gross margin related to such
customer is likely to be materially less in the 24 month period immediately
succeeding the Closing Date than the amount reflected for such customers on
Schedule 4.11. To the Best Knowledge of Seller, there are no conditions existing
with respect to markets, services, facilities, personnel or suppliers to Seller
which are likely to have an Adverse Effect on Seller. Seller has disclosed to
Buyer its standard terms and conditions of sale and identified all customers
with annual purchases in excess of $20,000 which have been granted a deviation
from such standard terms and conditions of sale.



4.12 Intellectual Property.



(a) Definition of Intellectual Property

. The term "Intellectual Property" as used in this Agreement shall mean the
following:





(1)

the name "Frontier" as it is used with coffee related products and all other
Marks; and





(2)

all Trade Secrets relating to the Business.





(b) Ownership of Intellectual Property

. Seller owns or has the right to use all of the Intellectual Property material
to the operation of the Business as it is currently conducted. Except for the
Intellectual Property licensed by Seller as a licensee, a copy of each such
license is attached to Schedule 4.12(b) and, except as otherwise disclosed on
Schedule 4.12(b), Seller owns all right, title and interest in and to all of the
Intellectual Property, free and clear of all Liens, security interests, charges,
Encumbrances, equities and other adverse claims, and has the right to use all of
such Intellectual Property without payment to a third party. All Intellectual
Property is either assignable or licensable by Seller to Buyer and such
assignment or license may be made without the consent of any third party and
will not result in any breach, violation or default under any agreement
involving Intellectual Property.





(c) Patents

. The Business does not own or use any patents or design registrations. To the
Best Knowledge of Seller, none of the products manufactured and sold, nor any
process or know-how used, by Seller in the Business infringes or is alleged to
infringe any patent or other proprietary right of any third party.





(d) Marks

. Set forth on Schedule 4.12(d) is a complete and accurate list and summary
description of all of Seller's marks which relate to the Business ("Marks").
Except as disclosed on Schedule 4.12(d):





(1)

Seller is the owner of all right, title and interest in and to each of the
Marks, free and clear of all Liens, security interests, charges, Encumbrances,
equities and other adverse claims;





(2)

all Marks that have been registered with the United States Patent and Trademark
Office are (A) currently in compliance with all applicable Legal Requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications); (B valid and enforceable; and (C)
not subject to actions falling due within 90 days after the date hereof, except
for such noncompliance which would not be expected to have an Adverse Effect;





(3)

no Mark has been or is now involved in any opposition, invalidation,
cancellation or infringement action and, to the Best Knowledge of Seller, no
such action is Threatened against any of the Marks; and



(4)

to the Best Knowledge of Seller, none of the Marks used by Seller infringes or
is alleged to infringe any trade name, trademark or service mark of any third
party nor is there any potentially interfering trademark or trademark
application of any third party.





(e) Trade Secrets

. To the Best Knowledge of Seller, each trade secret of Seller which relates to
the Business ("Trade Secrets"), and the documentation relating to such Trade
Secret, is current, accurate and sufficient in detail and content to identify
and explain it and to allow its full and proper use without reliance on the
knowledge or memory of any individual.





4.13 Inventories. All Inventories on the date hereof consist of items of a
quality and quantity useable or saleable in the Ordinary Course of Business as
presently conducted, except for obsolete items and items of below-standard
quality, all of which have been written off or written down to net realizable
value on the accounting records of Seller as of the date hereof, as the case may
be. No items included in the Inventories are pledged as collateral or held by
Seller on consignment from another, except as set forth on Schedule 4.13. The
inventories are valued at average cost and were so valued at April 30, 2001.



4.14 Litigation; Orders.



(a) Proceedings

. Except as set forth on Schedule 4.14, there is no Proceeding which relates to
the Business or the Acquisition Assets pending or, to the Best Knowledge of
Seller, Threatened against or relating to the Business or the Acquisition
Assets. To the Best Knowledge of Seller there is no basis or alleged basis for
any such Proceeding or of any governmental investigation relative to Seller, its
property or assets, and no event has occurred, nor does any circumstance exist,
that may give rise to or serve as a basis for the commencement of any such
Proceedings which may have an Adverse Effect on Buyer. No event or condition of
any nature which might have an Adverse Effect on Buyer has occurred, exists or,
to the Best Knowledge of Seller, is anticipated. The Proceedings listed on
Schedule 4.14 will not have an Adverse Effect on Buyer.





(b) Orders

. Except as set forth on Schedule 4.14, (1) there is no Order which relates to
the Business or the Acquisition Assets to which Seller, or any of the assets
owned or used by Seller in the Business, are subject, other than Orders
generally affecting the industry in which Seller conducts the Business; and (2)
no officer, director, agent or employee of Seller is subject to any Order that
prohibits such officer, director, agent or employee from engaging in or
continuing any conduct, activity or practice relating to the Business. Except as
set forth on Schedule 4.14, (A) Seller is in full compliance with all of the
material terms and requirements of each Order to which it, or any of the assets
owned or used by it, is or has been subject; (B) no event has occurred, nor does
any circumstance exist that may constitute or result in (with or without notice
or lapse of time) a violation of or failure to comply with any term or
requirement of any Order to which Seller, or any of the assets owned or used by
Seller, is subject which may have an Adverse Effect on Buyer; and (C Seller has
not received any notice or other communication (whether oral or written) from
any Governmental Body or any other Person regarding any actual, alleged,
possible or potential violation of, or failure to comply with, any term or
requirement of any Order to which Seller or any of the assets owned or used by
Seller are or have been subject, which may have an Adverse Effect on Buyer.





4.15 No Agent or Broker. No agent or broker or other Person acting pursuant to
authority given by Seller is entitled to any commission, finder's fee or other
compensation from Buyer in connection with the transactions contemplated by this
Agreement.



4.16 Notices of Violation. Seller has received no notice, and, to the Best
Knowledge of Seller, there is no pending notice, of violation of any Legal
Requirement, nor the pendency of any Proceeding, threatened or otherwise, which
could prohibit, impede, delay or adversely effect the ability of Seller to
effect the transactions contemplated in this Agreement.



4.17 Personal Property. Schedule 4.17 contains a detailed list of all machinery,
equipment, fixtures, tools, supplies, spare parts, and furniture purchased for
or used in connection with the Business and all other tangible personal property
and assets owned or leased by Seller which are used in or relate to the
Business.



4.18 Products.



(a) Product Warranties

. With respect to the Business, each product manufactured, sold or delivered by
Seller has been in conformity in all material respects with all applicable
contractual commitments and all express and implied warranties and Seller has no
Liability (and, to the Best Knowledge of Seller, there is no basis for any
present or future Proceeding against it giving rise to any Liability) for
replacement thereof or other damages in connection therewith, subject only to
the reserve for product warranty claims set forth on the accounting records of
Seller, as adjusted for the passage of time through the date hereof in the
Ordinary Course of Business. With respect to the Business, no product
manufactured, sold or delivered by Seller is subject to any guaranty, warranty
or other indemnity beyond the applicable standard terms and conditions of sale
or lease. Schedule 4.18(a) includes copies of the standard terms and conditions
of sale or lease for Seller with respect to the Business, including any
applicable guaranty, warranty and indemnity provisions.





(b) Product Liability

. With respect to the Business, Seller has no Liability (and, to the Best
Knowledge of Seller, there is no basis for any present or future Proceedings
against it giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession or use of any
product manufactured, sold or delivered by Seller prior to the date hereof.





4.19 Similar Business Ownership. Neither Seller's officers nor any family member
of any of them, owns, directly or indirectly, any interest in, or is an officer,
director or principal of, any corporation, partnership, proprietorship,
association or other entity which is engaged in a business similar to that of
the Business, which has conducted business related to the Business with Seller
or which is a party to any contract or agreement related to the Business to
which Seller is a party or to which it may be bound, except as set forth on
Schedule 4.19. Neither Seller's officers nor any family member of any of them
has, directly or indirectly, engaged in any transaction with Seller with respect
to the Business, except transactions inherent in the capacity of such person as
an officer or employee of Seller, and except as set forth on Schedule 4.19.



4.20 Solvency. Seller is not now insolvent, and will not be rendered insolvent
by any of the transactions contemplated by this Agreement. Immediately after
giving effect to the consummation of the transactions contemplated by this
Agreement, (a) Seller will be able to pay its Liabilities as they become due;
(b) Seller's capital will not be impaired or inadequate; (c) Seller will not
have insufficient capital with which to conduct its present or proposed
business; and (d) Seller will be able to satisfy any judgments against it in
actions for money damages promptly in accordance with their terms (taking into
account litigation pending and Threatened, the maximum probable amount of such
judgments in any such actions and the earliest reasonable time at which such
judgments might be rendered) as well as all other Liabilities of Seller as they
become due. The cash available to Seller, after taking into account all other
anticipated uses of the cash of Seller, will be sufficient to pay all such
judgments promptly in accordance with their terms. As used in this Section,
"insolvent" means, for any Person, that the sum of the present fair saleable
value of its assets does not and will not exceed its Liabilities.



4.21 Status of Contracts. Except as set forth on Schedule 4.21, to the Best
Knowledge of Seller, each of the Contracts listed on Schedules 2.1(c) and 4.10
(collectively, the "Seller Agreements") constitutes a legal, valid, binding and
enforceable obligation of the parties thereto and is in full force and effect
and the transactions contemplated herein shall not have an Adverse Effect on the
Seller Ancillary Documents and they shall continue in full force and effect
immediately after the Closing with Buyer as a party thereto instead of Seller,
in each case without breaching the terms thereof or resulting in the forfeiture
or impairment of any rights thereunder and without the consent, approval or act
of, or the making of any filing with, any other party. Seller has fulfilled and
performed its obligations under each of the Seller Agreements, and Seller is not
in, or, to the Best Knowledge of Seller, alleged to be in, breach or default
under, nor is there or is there alleged to be any basis for termination of, any
of the Seller Agreements and, to the Best Knowledge of Seller, no other party to
any of the Seller Agreements has breached or defaulted thereunder, and no event
has occurred and no condition or state of facts exists which, with the passage
of time or the giving of notice or both, would constitute such a default or
breach by Seller or, to the Best Knowledge of Seller, by any such other party.
Seller is not currently renegotiating any of the Seller Agreements or paying
liquidated damages in lieu of performance thereunder. True and complete copies
of each of the Seller Agreements have heretofore been delivered to Buyer by
Seller.



4.22 Subsidiaries and Investments. Except as set forth on Schedule 4.22, Seller
does not, directly or indirectly, (a) own, of record or beneficially, any
outstanding voting securities or other equity interests in any corporation,
partnership, joint venture or other entity which relates to the Business; or (b)
control any corporation, partnership, joint venture or other entity which is
involved in or relates to the Business or the Acquisition Assets.



4.23 Tax Clearance. Except as provided on Schedule 4.23 and in Section 6.7, (a)
Seller is not liable for any sales or use Tax related to the Business; (b) no
sales Tax will be imposed on the sale of the Acquisition Assets to Buyer; and
(c) Buyer is not required to withhold any portion of the Purchase Price on
account of any sales or use Tax.



4.24 Title to Properties. Seller has good and marketable title to all of the
Acquisition Assets (excluding leased properties). Except as set forth on
Schedule 4.24, all Acquisition Assets are free and clear of all Encumbrances,
except the Lien for current ad valorem taxes not yet due and payable.



4.25 Completeness of Statement; Effect of Representations and Warranties. The
representations and warranties of Seller in this Agreement, as qualified by the
disclosures made on the Schedules attached hereto, are true and complete in all
respects. No representation or warranty of Seller in this Agreement, as
qualified by the disclosures made on the Schedules attached hereto, contains any
untrue statement of a material fact, omits any material fact necessary to make
such representation or warranty, under the circumstances which it was made, not
misleading, or contains any misstatement of a material fact. All of the
representations and warranties made by Seller, as qualified by the disclosures
made on the Schedules attached hereto, are made with the knowledge, expectation,
understanding and desire that Buyer place complete reliance thereon. Neither the
representations and warranties of Seller, nor the indemnification obligations of
Seller, shall be affected, qualified, modified or deemed waived by reason of the
fact that Buyer knew or should have known that any representation or warranty of
Seller is or might be inaccurate in any respect. The effect of Buyer's Knowledge
of such an inaccuracy is provided for in Section 10.6(c).



5. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller as follows:



5.1 Corporate Status. Buyer is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and is authorized
to transact business therein. Buyer has, and at all times has had, full
corporate or other applicable power and authority to own and lease its
properties as such properties are now owned and leased and to conduct its
business as and where such businesses have and are now being conducted.



5.2 Authority; Consents; Enforcement; Noncontravention; Noncompetes.



(a) Authority.

Buyer has the corporate or other applicable power and authority to execute,
deliver and perform this Agreement, the Note and all other agreements,
certificates or documents contemplated hereby to which it is a party ("Buyer
Ancillary Documents") and has taken all actions required to authorize, execute,
deliver and perform this Agreement and the Buyer Ancillary Documents, including
approval by the board of directors of Buyer.





(b) Consents.

Except as set forth on Schedule 5.2(b), no consent, action, approval or
authorization of or registration, declaration or filing with any Governmental
Body, is required for the execution, delivery or performance of this Agreement
or the Buyer Ancillary Documents by Buyer ("Buyer's Consents").





(c) Enforcement.

This Agreement and the Buyer Ancillary Documents have been duly executed and
delivered by Buyer and constitute the legal, valid and binding obligations of
Buyer, as the case may be, enforceable in accordance with their terms.





(d) Noncontravention.

The execution and delivery of this Agreement and the Buyer Ancillary Documents
by Buyer does not violate any provision of the Organizational Documents of Buyer
and will not result in a breach or violation or default under any Order of any
court or governmental authority to which Buyer is subject or result in a breach
by Buyer under any contract or obligation to which it is bound. Neither the
execution and the delivery of this Agreement and the Buyer Ancillary Documents,
nor the compliance with, or fulfillment of, the terms, conditions and provisions
hereof or thereof, will (1) violate any Legal Requirement of Buyer or any
provision of its organizational documents; (2) conflict with, result in a breach
of, constitute a default under, any contract, agreement, lease, license,
instrument or other arrangement or order to which Buyer is a party or is bound
by; (3) result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or result in the imposition of or
creation of any Encumbrance upon or with respect to any of the assets or
properties owned or used by Buyer; (4) require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which Buyer is a
party or by which it is bound or to which any of its assets or properties are
subject; or (5) require the approval, consent, authorization or act of, or the
making by Buyer of, any declaration, filing or registration with, any Person.





5.3 No Agent or Broker. No agent or broker or other Person acting pursuant to
authority given by Buyer is entitled to any commission or finder's fee or other
compensation, in connection with the transactions contemplated by this
Agreement.



5.4 No Rights to Other Assets. Buyer recognizes that it is acquiring only
certain assets of Seller and that Seller has other lines, products and divisions
other than the Business. Buyer has no interest in, nor any right to acquire,
lease or use any of Seller's properties other than the Acquisition Assets



5.5 Completeness of Statements; Effect of Representations and Warranties. Buyer
has disclosed to Seller in other writings or in the Schedules attached hereto,
all adverse facts known to it relating to the representations and warranties of
Buyer. The representations and warranties of Buyer in this Agreement, as
qualified by the disclosures made on the Schedules attached hereto, are true and
complete in all respects. No representation or warranty of Buyer in this
Agreement, as qualified by the disclosures made on the Schedules attached
hereto, contains any untrue statement of a material fact, omits any material
fact necessary to make such representation or warranty, under the circumstances
which it was made, not misleading, or contains any misstatement of a material
fact. All of the representations and warranties made by Buyer (as qualified by
the disclosure made on the Schedules attached hereto) are made with the
knowledge, expectation, understanding and desire that Seller place complete
reliance thereon. Neither the representations and warranties of Buyer, nor the
indemnification obligations of Buyer, shall be affected, qualified, modified or
deemed waived by reason of the fact that Seller knew or should have known that
any representation or warranty of Buyer is or might be inaccurate in any
respect.



6. Covenants of the Parties.



6.1 Transition of the Business. Seller covenants with Buyer to cooperate
reasonably with Buyer to effect the smooth transition of the control and
operation of the Business from Seller to Buyer, as contemplated herein,
including the retention of the customers of the Business, by such means that
Buyer may reasonably request. Such cooperation shall include the assistance of
Seller's senior management and employees for a period of three months from the
Closing Date. Seller covenants to cooperate with Buyer in providing all
information required hereunder and access thereto and whatever is reasonably
required to carry out the purposes and intent of the transactions contemplated
by this Agreement.



6.2 Wild Oats Business. Seller further covenants to use its Best Efforts, and to
provide Buyer with the assistance of Seller's senior management and other
employees for a reasonable term, to gain Buyer access to decision makers for
Wild Oats Markets, Inc. or its successors and assigns ("Wild Oats") for the
purpose of consideration in the Wild Oats whole coffee bean program that is
currently under review by Wild Oats (the "Wild Oats Business"). If Buyer obtains
the Wild Oats Business at any time prior to one year from the Effective Date,
Buyer shall pay to Seller the lesser of (a) 10% of Buyer's first year sales, net
of returns, attributable to the Wild Oats Business for the twelve month period
commencing on the date Buyer begins selling to Wild Oats under Wild Oats whole
bean program or (b) $100,000 within 10 days of Buyer generating $1 million in
net sales to Wild Oats under such whole bean program or the end of the twelve
month period commencing on the date Buyer begins selling to Wild Oats under such
whole bean program. Buyer agrees to provide Seller with information and access
to its Books and Records, as Seller may reasonably request, so that Seller may
analyze and review Buyer's business with Wild Oats.



6.3 Employment of Business's Employees. Prior to or at the Closing, Buyer will
offer one-year employment agreements to Bob Fan and Michael McLaughlin at salary
levels at least equal to their respective current salaries. Buyer may require
Messrs. Fan and McLaughlin to relocate as a condition of employment. It shall
not be a condition to closing that Buyer offer employment to any of Seller's
other employees, nor that any employees of Seller agree to work for the Buyer
after the Closing.



6.4 Further Assurances. Each of the parties agrees that it will at any time, and
from time to time, after the Closing Date, upon the request and at the expense
of the appropriate party, do, execute, acknowledge and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts,
assignments, transfers, conveyances and such further acts, assignments,
transfers, conveyances and assurances as may be reasonably required to complete
the transactions contemplated herein. After the Closing Date, at the expense of
Seller, Seller shall, and shall use its Best Efforts to cause any necessary
third party to, execute such documents and do such acts and things as Buyer may
reasonably require for the purpose of giving to Buyer the full benefit of all
the provisions of this Agreement and as may be reasonably required to complete
the transactions contemplated herein. After the Closing Date, at the expense of
Buyer, Buyer shall, and shall use its Best Efforts to cause any necessary third
party to, execute such documents and do such acts and things as Seller may
reasonably require for the purpose of giving to Seller the full benefit of all
the provisions of this Agreement and as may be reasonably required to complete
the transactions contemplated herein.



6.5 Insurance. For a period commencing on the Closing Date and ending one year
after the Closing Date, Seller shall maintain insurance in the amount of not
less than $2,350,000 for general coverage, plus $5,000,000 umbrella coverage for
claims that may be made on and after the Closing Date with reference to the
conduct of the Business prior to the Closing Date. Such insurance policy shall
name Buyer as an additional named insured, shall provide that such policy shall
not be canceled without 30 days prior written notice to Buyer and shall have the
premiums for the entire period prepaid. Seller shall provide Buyer with a
certificate evidencing such insurance policy at the Closing.



6.6 Filing of Taxes; Payment. Seller shall, for all periods through the Closing
Date:



(a) File Returns.

Prepare and timely file (including extensions) all Tax Returns that it is
required to file under all applicable laws.





(b) Pay Taxes.

Timely pay all Taxes it is required to pay.





(c) Withhold Taxes

. Withhold and timely pay over to the applicable authorities all Taxes that it
is required to withhold and pay over.





(d) Tax on Gain

. Pay all Taxes on any sales and the income and gain, if any, that it realizes
on the transactions contemplated by this Agreement, including the sale of the
Assets.





6.7 Sales and Other State Taxes. Attached hereto as Exhibit C is a summary of
the various obligations of Seller to file sales and/or use tax returns in the
states where Seller does business that relates to the Business. Seller has given
notice to the taxing authorities which require notice prior to the completion of
the transactions contemplated herein as shown on Exhibit C and on the Closing
Date shall file the required notices with the other taxing authorities.



6.8 Use of Names. From and after the Closing Date and for a period of three
years thereafter, Seller shall not, in any manner whatsoever, use the name
"Frontier", or any derivative thereof, for any coffee related products or
business or any other Marks of Seller included in the Acquisition Assets.
Notwithstanding the foregoing, Buyer acknowledges and agrees that Seller's
current catalog and web site offers coffee and coffee-related products, and
Seller may continue to offer coffee accessories, including coffee filters and
other products manufactured by third-parties, for up to 36 months after the
Closing Date through its catalog and web site so long as Seller fulfills coffee
orders solely with coffee products purchased from Buyer.



6.9 Use of Urbana Facility. For up to 30 days after the Closing Date, Buyer
shall have the exclusive right to occupy and use Seller's facility in Urbana,
Iowa including all the benefits and rights arising under the permits and
licenses associated with such facility. For up to 90 days after the Closing
Date, Buyer may store the tangible Acquisition Assets acquired from Seller at
Seller's facility in Urbana, Iowa on a non-exclusive basis. Seller shall provide
Buyer access to such facility for purposes of moving, transferring, selling
and/or disposing of such assets. Buyer shall be solely responsible for insuring
such assets, and Seller shall have no responsibility to Buyer with respect to
the maintenance, repair or preservation of such assets after the Closing.
Buyer's use of such facility, and any removal or disposition of such assets,
shall be done in full compliance with all applicable laws, regulations and
statutes.



7. Conditions Precedent to Buyer's Obligation to Close. Buyer's obligation to
consummate the transactions contemplated herein, and to take the actions
required to be taken by Buyer, at the Closing, is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by Buyer, in whole or in part and, upon the occurrence of the
Closing, shall be deemed fully satisfied or waived):



7.1 Accuracy of Representations. All of the representations and warranties of
Seller in this Agreement (considered collectively), and each of such
representations and warranties (considered individually), must have been
accurate in all material respects as of the date hereof, and must be accurate in
all material respects as of the Closing Date as if made on the Closing Date.



7.2 Seller Performance. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.



7.3 Consents. Each of the Consents identified on Schedule 4.6(b) must have been
obtained and must be in full force and effect.



7.4 Other Documents. Buyer must have received such other documents as it may
reasonably request for the purposes of (a) evidencing the accuracy of any of the
representations and warranties of Seller; (b) evidencing the performance by
Seller of, or the compliance by Seller with, any covenant or obligation required
to be performed or complied with by them prior to the Closing Date;
(c) evidencing the satisfaction of any condition referred to in this Section 7;
or (d) otherwise reasonably facilitating the consummation or performance of any
of the transactions contemplated herein.



7.5 No Proceedings. There must not have been commenced or Threatened against
Buyer, or against any Person affiliated with Buyer, any Proceeding (a) involving
any challenge to, or seeking damages or other relief in connection with, any of
the transactions contemplated herein, or (b) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with any of the
transactions contemplated herein.



7.6 No Prohibition. Neither the consummation nor the performance of any of the
transactions contemplated herein will, directly or indirectly (with or without
notice or lapse of time), materially contravene or conflict with, or result in a
material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order; or (b) any Legal Requirement or Order that has been
published, introduced or otherwise proposed by or before any Governmental Body.



8. Conditions Precedent to Seller's Obligation to Close. Seller's obligation to
consummate the transactions contemplated herein and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part and, upon the occurrence of the
Closing, shall be deemed fully satisfied or waived):



8.1 Accuracy of Representations. All of Buyer's representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), must have been accurate in all
material respects as of the date hereof and must be accurate in all material
respects as of the Closing Date as if made on the Closing Date.



8.2 Buyer's Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been performed and complied
with in all material respects.



8.3 Consents. Each of the Consents identified on Schedule 5.2(b) must have been
obtained and must be in full force and effect.



8.4 Other Documents. Seller must have received such other documents as Seller
may reasonably request for the purpose of (a) evidencing the accuracy of any
representation or warranty of Buyer; (b) evidencing the performance by Buyer of,
or the compliance by Buyer with, any covenant or obligation required to be
performed or complied with by Buyer prior to the Closing Date; (c) evidencing
the satisfaction of any condition referred to in this Section 8; or
(d) otherwise reasonably facilitating the consummation of any of the
transactions contemplated herein.



8.5 No Proceedings. There must not have been commenced or Threatened against
Seller, or against any Person affiliated with Seller, any Proceeding
(a) involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated herein; or (b) that may have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions contemplated herein.



9. Deliveries and Actions To Be Taken At Closing.



9.1 Deliveries by Seller. At the Closing, Seller shall deliver to Buyer (duly
executed where appropriate):



(a) Seller's Authority Certificate.

A certificate from Seller in the form of Exhibit D, dated as of the Closing
Date, certified by the Secretary of Seller, attached to which are (1) a
certified copy of the articles of incorporation of Seller; (2) a copy of the
bylaws or other organizational documents of Seller; (3) copies of the
resolutions of the board of directors of Seller approving this Agreement and the
transactions contemplated thereby; and (4) an incumbency certificate of the
Persons executing this Agreement or any other document delivered at the Closing
on behalf of Seller.





(b) Seller's Compliance Certificate.

A certificate in the form of Exhibit E executed by an authorized officer of
Seller certifying that (1)(A) the representations and warranties made by Seller
in this Agreement that are qualified as to materiality are true, complete and
accurate as of the date hereof and (B) the representations and warranties that
are not so qualified are true, complete and accurate in all material respects as
of the date hereof; and (2) Seller has performed and complied, in all material
respects, with all agreements, obligations, covenants and conditions required by
the Agreement to be so performed or complied with by Seller on or prior to the
date hereof.





(c) Bill of Sale and Assignment.

A Bill of Sale and Assignment for the Acquisition Assets in the form of
Exhibit F.





(d) Possession of Acquisition Assets.

Possession of all the Acquisition Assets, free of the possession of all third
parties.





(e) Payment of Liens and Encumbrances.

Confirmation that the Encumbrances set forth on Schedule 4.24 have been paid or
are being paid simultaneously with the Closing.





(f) Insurance Certificates.

A certificate or certificates for the insurance coverage required pursuant to
Section 6.5.





(g) Tax Clearance Certificates.

Tax Clearance Certificates issued by the applicable taxing authority of each
jurisdiction of the Business.





(h) Consents; Governmental Authorizations.

Consents of all parties to the Contracts and Governmental Authorizations being
assigned to and assumed by Buyer hereunder, where such consent is required for
the assumption of such Contracts and Governmental Authorizations.





9.2 Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller (duly
executed where appropriate):



(a) Buyer's Authority Certificate.

A certificate from Buyer in the form of Exhibit G, dated as of the Closing Date,
certified by the Secretary of Buyer, attached to which are (1) a certified copy
of the certificate of incorporation of Buyer; (2) a copy of the bylaws or other
organizational documents of Buyer; (3) copies of the resolutions of the board of
directors of Buyer approving this Agreement and the transactions contemplated
thereby; and (4) an incumbency certificate of the Persons executing this
Agreement or any other document delivered at the Closing on behalf of Buyer.





(b) Buyer's Compliance Certificate.

A certificate in the form of Exhibit H executed by an authorized officer of
Buyer certifying that (1)(A) the representations and warranties made by Buyer in
this Agreement that are qualified as to materiality are true, complete and
accurate as of the date hereof and (B) the representations and warranties that
are not so qualified are true, complete and accurate in all material respects as
of the date hereof; and (2) Buyer has performed and complied, in all material
respects, with all agreements, obligations, covenants and conditions required by
the Agreement to be so performed or complied with by Buyer on or prior to the
date hereof.





(c) Purchase Price.

Payment of the Purchase Price in the form required by Section 2.5.





(d) Consents.

All Consents required pursuant to Section 5.2(b).





(e) Assumption Agreement

. At the Closing, Buyer shall execute and deliver the Assumption Agreement in
the form of Exhibit A.





9.3 License Agreement. At the Closing, Buyer and Seller shall execute and
deliver the License Agreement in the form of Exhibit I.



9.4 Seller's Noncompetition Agreement. At the Closing, Buyer and Seller shall
execute and deliver a Noncompetition Agreement of Seller in the form of
Exhibit K.



9.5 Letter Agreement. At the Closing, Buyer and Seller shall execute and deliver
a Letter Agreement in the form of Exhibit K.



10. Indemnification; Remedies.



10.1 Survival; Right to Indemnification. All representations and warranties in
this Agreement, the Schedules and any other certificate or document delivered
pursuant to this Agreement shall survive the Closing and continue in full force
and effect for the periods provided in Section 10.4. The right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired at any
time, whether before or after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
or compliance with any covenant or obligation, will not deprive a party of the
right to indemnification, payment of damages or other remedy based on such
representation, warranty, covenant or obligation.



10.2 Indemnification and Payment of Damages By Seller. Seller shall indemnify
and hold Buyer and its directors, officers, shareholders, Affiliates and
successors and assigns ("Buyer Indemnities") harmless from, and shall pay to the
Buyer Indemnities the amount of, all damages, arising, directly or indirectly,
from or in connection with:



(a) Representations and Warranties

. Any breach of any representation or warranty made by Seller in this Agreement.





(b) Covenants and Agreements

. Any breach by Seller of any covenant, agreement or obligation of Seller in
this Agreement.





(c) Liabilities

. All Liabilities of Seller, but excluding the Assumed Liabilities.





(d) Products and Services

. Any product shipped or fabricated by, or any services provided by, Seller
prior to the Closing.





(e) Transaction Fees

. Any claim for broker, finder, investment advisor or similar fees by any person
associated with Seller or arising from Seller's conduct.





10.3 Indemnification By Buyer. Buyer shall indemnify and hold Seller, its
shareholders, directors, officers, shareholders, Affiliates, successors and
assigns ("Seller Indemnities") harmless for, and will pay to the Seller
Indemnities the amount of, all damages arising directly or indirectly from or in
connection with:



(a) Representations and Warranties

. Any breach of any representation or warranty made by Buyer in this Agreement.





(b) Covenants and Agreements

. Any breach by Buyer of any covenant, agreement or obligation of Buyer in this
Agreement.





(c) Claims

. Any claim, demand or Proceeding made or brought against Seller resulting from
Buyer's operation of the Acquisition Assets after the Closing Date.





10.4 Time Limitations. Buyer and Seller must assert any claims within 12 months
after Closing, except Buyer and Seller must assert claims with respect to
Sections 4.3 (Undisclosed Liabilities), 4.18(a) (Product Warranty), and 4.24
(Title to Properties) within 36 months after Closing.



10.5 Indemnity Claims.



(a) Notification of Claims

. In the event that any claim ("Claim") is hereafter asserted by a party hereto
as to which such party may be entitled to indemnification hereunder, such party
("Indemnitee") shall, in writing, notify the party required by the terms of this
Agreement to indemnify the Indemnitee ("Indemnifying Party") thereof ("Claims
Notice") within 30 days after (1) receipt of written notice of commencement of
any third-party litigation against such Indemnitee; (2) receipt by such
Indemnitee of written notice of any third-party claim pursuant to an invoice,
notice of claim or assessment against such Indemnitee; or (3) such Indemnitee
becomes aware of the existence of any other event in respect of which
indemnification may be sought from the Indemnifying Party. The Claims Notice
shall describe the Claim and the specific facts and circumstances in reasonable
detail, shall include a copy of the notice referred to in (1) and (2), above,
shall indicate the amount, if known, or an estimate, if possible, of damages
that have been or may be incurred or suffered.





(b) Defense of Third Party Claim by Indemnifying Party

. The Indemnifying Party may, at any time, elect to defend or compromise any
Claim by a third party ("Third Party Claim"), at its own expense and in its sole
discretion and by its own counsel, who shall be reasonably acceptable to the
Indemnitee. The election by the Indemnifying Party to defend or compromise a
claim shall constitute an avowal by the Indemnifying Party that the Indemnifying
Party is obligated to indemnify the Indemnitee with respect to such claim. The
Indemnitee may participate, at its own expense, in the defense of any Claim
assumed by the Indemnifying Party. Without the approval of the Indemnitee, which
approval shall not be unreasonably withheld or delayed, the Indemnifying Party
shall not agree to any compromise of a Claim defended by the Indemnifying Party
which would impose upon the Indemnitee injunctive or other equitable relief.





(c) Assumption of Defense by Indemnitee.

Notwithstanding the foregoing, if an Indemnitee determines in good faith and
reasonable judgment that there is a reasonable probability that a Proceeding may
adversely and materially affect it or its Affiliates other than as a result of
monetary damages for which it would be entitled to indemnification under this
Agreement, the Indemnitee may, by notice to the Indemnifying Party, assume the
exclusive right to defend, compromise or settle such Proceeding, but the
Indemnifying Party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its prior written
consent (which may not be unreasonably withheld or delayed).





(d) Consent to Jurisdiction by Seller.

Seller hereby consents to the non-exclusive jurisdiction of any court in which a
Proceeding is brought against any Buyer Indemnitee for purposes of any Claim
that a Buyer Indemnitee may have under this Agreement with respect to such
Proceeding or the matters alleged therein, and agree that process may be served
on Seller with respect to such a Claim anywhere in the world.





(e) Buyer's Consent to Jurisdiction.

Buyer hereby consents to the non-exclusive jurisdiction of any court in which a
Proceeding is brought against any Seller Indemnitee for purposes of any Claim
that a Seller Indemnitee may have under this Agreement with respect to such
Proceeding or the matters alleged therein, and agrees that process may be served
on Buyer with respect to such a Claim anywhere in the world.





(f) Defense of Claim by Indemnitee

. If, within 30 days of the Indemnifying Party's receipt of a Claim Notice
involving a Third Party Claim, the Indemnifying Party shall not have notified
the Indemnitee of its election to assume the defense, the Indemnitee shall have
the right to assume control of the defense or compromise of such Claim and the
reasonable costs and expenses of such defense, including costs of investigation
and reasonable attorneys' fees, shall be added to the Claim. In the event the
Indemnitee assumes control of the defense or compromise of a Claim under this
Section 10.5(f), the Indemnitee shall have the right to compromise such Claim
without the consent of the Indemnifying Party.





(g) Cooperation of Parties

. The party assuming the defense of any Claim shall keep the other party
reasonably informed at all times of the progress and development of the party's
defense of and compromise efforts with respect to such Claim and shall furnish
the other party with copies of all relevant pleading, correspondence and other
papers. In addition, the parties to this Agreement shall cooperate with each
other and make available to each other and their representatives all available
relevant records or other materials required by them for their use in defending,
compromising or contesting any Claim. The failure to timely notify the
Indemnifying Party of the commencement of such actions in accordance with
Section 10.5(a) shall relieve the Indemnifying Party from the obligation to
indemnify under Section 10.2 or 10.3, as the case may be, but only to the extent
the Indemnifying Party establishes by competent evidence that it or he is or has
been materially and adversely prejudiced thereby.





10.6 Limitations on Indemnification by Seller. Notwithstanding the provisions of
Section 10.2 to the contrary:



(a) Seller's' Maximum Liability.

Seller's' aggregate obligation to indemnify Buyer under this Section 10 shall
not exceed an amount equal to 100% of the Purchase Price.





(b) Basket Amount.

No Indemnifying Party shall be liable to any Indemnitee for indemnification of
any amounts pursuant to this Section 10 other than pursuant to Section 10.2(e)
unless the aggregate amount of all indemnifiable losses exceeds $50,000 (the
"Basket") and only to the extent such losses exceed the Basket.





(c) Certain Defenses.



(1)

If Buyer makes any claim for indemnification against Seller arising under
Section 4.25, Seller shall be entitled to assert all defenses that constitute a
defense to any action brought under section 10 of the Securities Exchange Act of
1934, section 12(2) of the Securities Act of 1933 and common law fraud.





(2)

Seller shall be entitled to assert the defense to any Indemnity Claim that Buyer
had actual Knowledge of the facts giving rise to such Indemnity claim prior to
the Closing Date. Seller shall bear the burden of proving Buyer's actual
Knowledge by clear and convincing evidence.





10.7 Adjustments for Insurance Proceeds. Any claim for indemnity pursuant to
this Section 10 shall be reduced by any insurance proceeds actually received or
receivable by the Indemnitee.



10.8 Sole and Exclusive Remedy. The indemnification provided under this Section
10 shall constitute the sole and exclusive remedy of Buyer and Seller subsequent
to the Closing for any damages sustained by Buyer or Seller under this Agreement
or otherwise other than damages based upon fraud or fraudulent
misrepresentation.



11. Miscellaneous Provisions.



11.1 Amendment; Waiver. This Agreement and the Exhibits and Schedules may be
amended, modified or superseded only by a written instrument signed by all of
the parties to this Agreement. No party shall be deemed to have waived
compliance by another party of any provision of this Agreement unless such
waiver is contained in a written instrument signed by the waiving party and no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given. The failure of any party to enforce at any time
any of the provisions of this Agreement or to exercise any right or option
contained in this Agreement or to require at any time performance of any of the
provisions of this Agreement, by any of the other parties shall not be construed
to be a waiver of such provisions and shall not affect the validity of this
Agreement or any of its provisions or the right of such party thereafter to
enforce each provision of this Agreement. No course of dealing shall operate as
a waiver or modification of any provision of this Agreement or otherwise
prejudice such party's rights, powers and remedies.



11.2 Limited Assignment; Binding Effect. No party shall assign any of its rights
or obligations under this Agreement without obtaining the prior consent of the
other parties to this Agreement, except that a party may assign any of its
rights and obligations under this Agreement without the prior consent of other
parties to any wholly-owned affiliate of the assigning party. No assigning party
shall be relieved of its obligations arising under this Agreement. Subject to
the foregoing, all the provisions of this Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the parties to this
Agreement and their respective heirs, legal representatives, successors and
assigns.



11.3 Confidentiality of Certain Information.



(a) Nondisclosure

. The parties and their respective agents and employees shall hold and keep
confidential all information which is proprietary in nature and non-public or
confidential, in whole or in part (the "Confidential Information") which any of
them may receive from any other party concerning such other party. Failure to
mark any of the Confidential Information as non-public, proprietary or
confidential shall not affect its status as Confidential Information under the
terms of this Agreement. Confidential Information shall not include any
information in the possession of the receiving party (1) that is developed by
the such party in the Ordinary Course of Business without reference to and
independent of any Confidential Information; (2) is learned from a third party
not under any duty of confidence to the disclosing party; or (3) becomes
generally available to the public through no fault of the receiving party or any
of its Affiliates, directors, officers, employees, agents, shareholders or other
of its representatives.





(b) Nonuse

. None of the parties nor their respective directors, officers, employees,
counsel, agents or other representatives, without the prior consent of the
disclosing party, disclose or use any such Confidential Information, in whole or
in part, except in connection with the performance of the transactions described
in this Agreement. Unless otherwise required by law, none of the parties shall
disclose any Confidential Information acquired as a result of this Agreement to
any Person or entity, other than its respective directors, officers, employees,
counsel, agents and other representatives and such other third parties (such as
lenders and lessors) with whom it must communicate to consummate the
transactions described by this Agreement, all of whom must agree to keep the
Confidential Information confidential. If the Closing does not occur, each party
will destroy or return, as requested by the disclosing party, to the disclosing
party all copies of documents that contain that party's Confidential
Information.





11.4 Construction and Interpretation of Agreement.



(a) Titles and Captions

. Section titles or captions in this Agreement are included for purposes of
convenience only and shall not be considered a part of the Agreement in
construing or interpreting any of its provisions. All references in this
Agreement to Sections shall refer to Sections of this Agreement unless the
context clearly otherwise requires.





(b) "Including"

. When used in this Agreement, the word "including" shall have its normal common
meaning and any list of items that may follow such word shall not be deemed to
represent a complete list of the contents of the referent of the subject.





(c) Joint Preparation

. The parties have participated jointly in the negotiation and drafting of this
Agreement. If any ambiguity or question of intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.





(d) Number and Gender

. Unless the context otherwise requires, when used in this Agreement, the
singular shall include the plural, the plural shall include the singular and all
nouns, pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine or neuter, as the identity of the Person or Persons may
require.





11.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one and the same
agreement.



11.6 Cumulative Remedies; Specific Performance. No right or remedy conferred
upon or reserved to any of the parties under the terms of this Agreement is
intended to be, nor shall it be deemed, exclusive of any other right or remedy
provided in this Agreement or by law or equity, but each shall be cumulative of
every other right or remedy. The parties understand and acknowledge that a party
may be damaged irreparably by reason of a failure of another party to perform
any obligation under this Agreement. Accordingly, if any party attempts to
enforce the provisions of this Agreement by specific performance (including
preliminary or permanent injunctive relief), the party against whom such action
or Proceeding is brought waives the claim or defense that the other party has an
adequate remedy at law.



11.7 Entire Agreement. This Agreement, together with the Exhibits and Schedules
embodies the entire agreement and understanding of the parties related to its
subject matter and supersedes all prior proposals, understandings, agreements,
correspondence, arrangements and contemporaneous oral agreements relating to
subject matter of this Agreement. No representation, promise, inducement or
statement of intention has been made by any party which has not been embodied in
this Agreement.



11.8 Exclusive Forum. Any action to enforce any provision of this Agreement
shall be instituted exclusively in the United States District Court for the
District of Vermont or, if such Court does not have jurisdiction to adjudicate
such action, in the courts of the State of Vermont located in Washington County,
Vermont. The parties irrevocably and unconditionally waive, to the fullest
extent permitted by law, and shall not plead any objection that they may now or
hereafter have to the jurisdiction of such courts over the parties, the laying
of venue or the convenience of the forum of any action related to this Agreement
that is brought in the United States District Court for the District of Vermont
or in the Courts of the State of Vermont located in Washington County, Vermont.



11.9 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, if
any, shall constitute part of this Agreement and shall be deemed to be
incorporated in this Agreement by reference and made a part of this Agreement as
if set out in full at the point where first mentioned. The parties intend that
each representation, warranty, covenant and obligation contained in this
Agreement shall have independent significance. If any party has breached any
representation, warranty, covenant or obligation contained in this Agreement in
any respect, merely because there exists another representation, warranty,
covenant or obligation relating to the same subject matter (regardless of the
relative levels of specificity) which the party has not breached shall not
detract from or mitigate the party's breach of the first representation,
warranty, covenant or obligation.



11.10 Expenses. Except as otherwise expressly provided for in this Agreement,
each party will bear its own expenses incurred in connection with the
preparation, execution and performance of its obligations under this Agreement,
including all fees and expenses of agents, representatives, counsel and
accountants.



11.11 Further Assurances. Each party shall execute and deliver such additional
documents or take such additional actions as may be requested by another party
to this Agreement if such requested document or action is reasonably necessary
to effect the transactions described in this Agreement.



11.12 Governing Law. This Agreement shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Vermont, without
giving effect to any conflict of law rule or principle of such state.



11.13 No Public Announcement. No party shall make any press release or other
public announcement regarding this Agreement or the transactions described in
this Agreement, unless such party is obligated by law or the rules of any stock
exchange upon which its shares are traded to make such a disclosure. When a
party determines that it is obligated by law or the rules of a stock exchange to
make such a disclosure, it shall notify all of the other parties prior to such
disclosure and all of the parties shall cooperate to cause a mutually agreeable
release or announcement to be issued.



11.14 No Third Party Beneficiaries. This Agreement is not intended to, and shall
not be construed to, confer upon any third Person any right, remedy or benefit
nor is it intended to be enforceable by any third Person, and shall only be
enforceable by the parties hereto, and their respective successors, permitted
assigns, heirs and personal representatives.



11.15 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties on
the (a) date of personal delivery or transmission by facsimile transmission; (b)
second Business Day following the date of delivery to a nationally recognized
overnight courier service; or (c) third Business Day following the date of
deposit in the United States Mail, postage prepaid, by certified mail, in each
case, addressed as follows, or to such other address, Person or entity as any
party may designate by notice to the others in accordance herewith:



 

If to Buyer:

Green Mountain Coffee, Inc.

33 Coffee Lane

Waterbury, Vermont 05676

Attention: Kevin McBride

Telephone: 802.882.2370

Facsimile: 802.244.6565

With a copy to:

Greenebaum Doll & McDonald PLLC

2800 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202

Attention: Michael H. Brown, Esq.

Telephone: 513.455.7615

Facsimile: 513.762.7915

If to Seller:

Frontier Cooperative Herbs

2990 Wilderness Place, Suite 200

Boulder, Colorado 80301

Attention: George Rountree

Telephone: 303.449.8137

Facsimile: 303.449.8116

 

With a copy to:

Krendl Krendl Sachnoff & Way, P.C.

370 17th Street, Suite 5350

Denver, Colorado 80202

Attention: Lee F. Sachnoff, Esq.

Telephone: 303.629.2600

Facsimile: 303.629.2606



11.16 Recovery of Expenses by Prevailing Party. The party prevailing in any
civil action, arbitration or other Proceeding shall be entitled to recover from
the nonprevailing party, in addition to any damages the prevailing party may
have been awarded, all reasonable expenses that the prevailing party may have
incurred in connection with such Proceeding, including accounting fees,
attorneys' fees and expert witnesses' fees.



11.17 Severability of Provisions. If a court in any Proceeding holds any
provision of this Agreement or its application to any Person or circumstance
invalid, illegal or unenforceable, the remainder of this Agreement, or the
application of such provision to Persons or circumstances other than those to
which it was held to be invalid, illegal or unenforceable, shall not be affected
and shall be valid, legal and enforceable to the fullest extent permitted by
law, but only if and to the extent such enforcement would not materially and
adversely frustrate the parties' essential objectives as expressed in this
Agreement. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties intend that the court add to this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be valid
and enforceable, so as to effect the original intent of the parties to the
greatest extent possible.



11.18 Time of Essence. Time is of the essence to the performance of the
obligations set forth in this Agreement.

In Witness Whereof

, the parties have entered into this Agreement on the date first written above.





 

Green Mountain Coffee, Inc.

By: Kevin Mc Bride

Title: Vice President

("Buyer")

 

 

Frontier Cooperative Herbs

By: Terrence Tierney

Title: Chief Marketing Officer

("Seller")

 

Appendix of Defined Terms



"Acquisition Assets"

shall have the meaning set forth in Section 2.1.





"Adverse Effect"

means any condition, change or event that would materially and adversely affect
the Business, operations, properties (including intangible properties) or
financial condition of Seller taken as a whole.





"Affiliate"

means (1) a Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is controlled by a Person that
controls, such Person; (2) any trust or estate in which such Person has a
beneficial interest or as to which such Person serves as a trustee or in another
fiduciary capacity; or (3) any spouse, parent or lineal descendent of such
Person. As used in this definition, "control" shall mean possession, directly or
indirectly, of the power to direct or cause the direction of management or
policies, whether through ownership of securities, partnership or other
ownership interests, by contract or otherwise.





"Agreement"

means this Agreement, the Exhibits and the Schedules.





"Assumed Liabilities"

shall have the meaning set forth in Section 2.3.





"Assumption Agreement"

shall have the meaning set forth in Section 2.3.





"Basket"

shall have the meaning set forth in Section 10.6(b).





"Best Efforts"

means taking or causing to be taken, any action, and to do, or cause to be done,
things necessary, proper or advisable under applicable laws and regulations,
each case in the exercise of commercially reasonable judgment and diligence.





"Best Knowledge of Seller"

means the actual knowledge of Seller after inquiry of Terry Tierney, George
Rountree, Bill Kooistra and Tony Bedard (without any duty of independent
investigation) and shall not include the knowledge of any other person.





"Books and Records"

shall have the meaning set forth in Section 4.7.





"Business"

shall have the meaning set forth in the Recitals to this Agreement.





"Business Day"

means a day of the year on which banks are not authorized to be closed in the
City of New York.





"Business Financial Statements"

shall have the meaning set forth in Section 4.2.





"Buyer" shall have the meaning set forth in the preamble to this Agreement.



"Buyer Ancillary Documents"

shall have the meaning set forth in Section 5.2(a).





"Buyer Indemnities"

shall have the meaning set forth in Section 10.2.





"Buyer's Consents"

shall have the meaning set forth in Section 5.2(b).





"Claim"

shall have the meaning set forth in Section 10.5.





"Claims Notice"

shall have the meaning set forth in Section 10.5(a).





"Closing"

shall have the meaning set forth in Section 3.





"Closing Date"

shall have the meaning set forth in Section 3.





"Confidential Information"

shall have the meaning set forth in Section 11.3(a).





"Contracts"

shall have the meaning set forth in Section 2.1(c).





"Data and Records"

shall have the meaning set forth in Section 2.1(d).





"Dollars";

"$" means lawful currency of the United States of America.





"Effective Date"

shall have the meaning set forth in Section 3.





"Encumbrance"

means any charge, claim, community property, interest, condition, equitable
interest, Lien, option, pledge, right of refusal, security interest or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership.





"Facilities"

means any real property, leaseholds or other real property interests owned by
Seller and any buildings, plants, structures or equipment (including motor
vehicles), that are owned or leased as of the Closing Date.





"Governmental Authorizations"

means any approval, consent, license, permit, waiver or other authorization
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.





"Governmental Body"

means any (1) nation, state, county, city, town, village, district or other
jurisdiction of any nature; (2) federal, state, local, municipal, foreign or
other governmental organization or body; (3) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal); (4) multi-national
organization or body; or (5) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.





"Indemnitee"

shall have the meaning set forth in Section 10.5(a).





"Indemnifying Party"

shall have the meaning set forth in Section 10.5(a).





"Insurance Proceeds"

shall have the meaning set forth in Section 2.1(g).





"Intellectual Property"

shall have the meaning set forth in Section 4.12(a).





"Inventories"

shall have the meaning set forth in Section 2.1(b).





"IRC"

shall mean the Internal Revenue Code of 1986, as amended.





"IRS"

means the Internal Revenue Service.





"Knowledge"

means, with respect to Buyer, the actual knowledge of Buyer after inquiry of
those persons holding executive offices of Buyer (without any duty of
independent investigation) and shall not include the knowledge of any other
person, and, with respect to Seller, the Best Knowledge of Seller.





"Legal Requirement"

means any applicable federal, state, local, municipal, foreign, international,
multinational or other administrative Order, constitution, law, ordinance,
principle of common law, regulation, statute or treaty, the failure to comply
with which would have an "dverse Effect.





"Liabilities"

means any claim, obligation, expense or cost whether fixed, contingent, matured,
unmatured, known or unknown, accrued or unaccrued.





"Lien"

means any lien, claim, Encumbrance, security interest, option, mortgage,
mortgage note, deed of trust, easement, license, leasehold interest, right of
way, title defect, charge, restriction or right of any third party of any kind
upon any properties or assets in which Seller has an interest.





"Marks"

shall have the meaning set forth in Section 4.12(d).





"Order"

means any award, decision, injunction, judgment, unit, decree, subpoena or
verdict entered, issued, as made or rendered by any court administration agency
or other Governmental Body or by any arbitrator.





"Ordinary Course of Business"

shall mean conduct occurring in the usual and customary operation of the
Business.





"Organizational Documents"

for each party means a recent good standing certificate issued by each Secretary
of State where such party is qualified to do business and the charter, articles
of incorporation and by laws.



"Permits"

shall have the meaning set forth in Section 4.5.





"Person"

means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental or regulatory body or other entity.





"Personal Property"

shall have the meaning set forth in Section 2.1(a).





"Prepaid Expenses"

shall have the meaning set forth in Section 2.1(i).





"Proceeding"

means any action, arbitration, audit, hearing, investigation, litigation or suit
(whether civil, criminal, administrative, investigative or informal) commenced,
brought, conducted or heard by or before, or otherwise involving, a Governmental
Body or arbitrator.





"Purchase Price"

shall have the meaning set forth in Section 2.5.





"Related Person"

shall have the meaning set forth in section 267(b) of the IRC.





"Retained Liabilities"

shall have the meaning set forth in Section 2.4.





"Schedules"

shall have the meaning set forth in Section 2.1(a).





"Seller"

shall have the meaning set forth in the preamble to this Agreement.





"Seller Agreements"

shall have the meaning set forth in Section 4.21.





"Seller Ancillary Documents"

shall have the meaning set forth in Section 4.6(a).





"Seller Indemnities"

shall have the meaning set forth in Section 10.3.





"Seller's Consents"

shall have the meaning set forth in Section 4.6(b).





"Tax"

means any taxes, however denominated, including income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax, estate tax, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, sales, use, transfer, registration, alternative or add-on minimum,
estimated or other tax of any kind whatsoever and any related charge or amount
(including any fine, penalty, interest or addition to tax), imposed, assessed or
collected by or under the authority of any Governmental Body or payable pursuant
to any tax-sharing agreement or any other arrangement relating to the sharing or
payment of any such tax, levy, assessment, tariff, duty, deficiency or fee,
including any interest, penalty or addition thereto, whether disputed or not.





"Tax Returns"

means any return (including any information return), report, declaration of
estimated Taxes, statement, schedule, notice, form or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.





"Threatened"

means any demand or statement made in writing or any notice given in writing
asserting a claim, Proceeding, dispute, action or other matter.





"Third Party Claim"

shall have the meaning set forth in Section 10.5(b).





"Trade Secrets"

shall have the meaning set forth in Section 4.12(e).





"Wild Oats"

shall have the meaning set forth in Section 6.2.





"Wild Oats Business"

shall have the meaning set forth in Section 6.2.





 